IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  WR-63,381-01


EX PARTE ANTHONY BARTEE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 IN CAUSE NO. 1997CR1659-W1 IN THE 175TH DISTRICT COURT
BEXAR COUNTY


 Per Curiam. Womack and Hervey, JJ., not participating.
 
O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071. 
	In May 1998, Applicant was convicted of the offense of capital murder.  Tex. Penal
Code §19.03. The jury answered the special issues submitted pursuant to Texas Code of
Criminal Procedure article 37.071, and the trial court, accordingly, set punishment at death. 
Applicant's conviction was affirmed on direct appeal to this Court.  Bartee v. State,   slip op.
No. 73,126 (Tex. Crim. App.  May 3, 2000) (not designated for publication).

	In the instant case, Applicant presents various allegations through which he challenges
the validity of his conviction and resulting sentence.  After a hearing addressing Applicant's
claims, the trial court entered findings of fact and conclusions of law and recommended that
relief be denied. 
	Having reviewed the record, we adopt the trial court's findings of fact and conclusions
of law.  Accordingly, we order that relief on said grounds be denied. 
	IT IS SO ORDERED ON THIS THE 8TH DAY OF MARCH, 2006.

Do Not Publish